 In the Matter of GEORGE V. KUSSMANN,JR.D/B/AGULFPORT TRANS..PORT COMPANYand-LOCAL270,GENERALTRUCKDRIVERS,CHAUF-FEURS,WAREHOUSEMEN & HELPERS,AFLCaseNo. 15-CA-57.-Decided June28,1949DECISIONANDORDEROn February 28, 1949, Trial Examiner Joseph L. Hektoen issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in andwas engagingin certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-'tions of the Trial Examiner, insofar as they are consistent with thisDecision and Order.1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by the following acts and conduct :a.Myrick's statements to Abe Palmer to the effect that the em-ployees should postpone action concerning the Union until some laterdate, as the Respondent intended to better their working conditionsupon moving to new headquarters.We believe such statements vio-late the Act by promising benefits as an alternative to union affiliation.,b.The Respondent's promise of benefit during the Union's organ-izational drive to Pomiston Lyons, should Lyons at that time "forgetISeeMatter of Union Products Company,75 N. L.R. B. 591, 593;andMatter of T77eBailey Company, 75 N.L.R. B. 941, 942.84 N L. R. B., No. 71.613 614DECISIONSOF NATIONAL LABORRELATIONS BOARDabout the union."The Respondent's main objection to this findingcenters onthe TrialExaminer'scredibilityrulings asthey relate toLyons' testimony on this matter. The Board has frequently stated thatas itis the Trial Examiner, and not the Board, who has the oppor-_tunity of observing the demeanor of witnesses who are testifying, greatweight will be attached to a Trial Examiner's credibility findings, andthey will not be overruled unless they clearly appear to be erroneous 2Upon reviewing Lyons' entire testimony, in the light of the Respond-ent's objections, we are not persuaded that the Trial Examiner's rul-ings in questionare erroneous.c.The Respondent's refusalto hire Eugene F. Buhler because ofBuhler's membership in the Uni6n.3 ' The Respondent contends, ineffect, that the Board is without power to make an unfair labor prac-tice finding involving Buhler as the complaint did not specificallyallege that Buhler had been refused employment by the Respondent.We do not agree. The Respondent does not claim surprise at theintroduction of evidence concerning Buhler. Indeed, the Trial Exam-iner at the beginning of the hearing informed the Respondent thata.continuance'would be granted should the Respondent be unpreparedto meet any issue unexpectedly developed during the hearing.TheRespondent in the case of Buhler requested no continuance, but in-stead cross-examinedBuhler and offered affirmative testimony in re-buttal.We therefore find that the issue of the Respondent's unlawfulrefusal tohire Buhler was fully litigated and that procedurally theRespondent is not prejudiced by the Board's finding on that issue.d.The interrogation of John H. McCoury concerning his unionstatus by Manager Lewis when McCoury was hired by the Respondentearly in June 1948.Contrary to the contention of the Respondent,we believe that thelanguageof the complaint was sufficiently broad'to include this conduct of Lewis, and, as the matter was fully litigated,we perceive no prejudice to the Respondent resulting from our findingconcerningLewis' conduct.e.Myrick's- speech to the-Respondent's employees on July 9, 1948,which we find contains threats 'of reprisal and, alternately, promisesof benefit.2.We agree with 'the TrialExaminerthat Ray Williams McGeeQuinn was discriminatorily discharged on July 10, 1948, in violation3Matter of Lancaster Foundry Corporation,75 N. L. R.B. 255, 256 and cases cited.8We disagree with the Trial Examiner's reasons for not findinga violationof Section 8(a) (3) with respect to BuhlerAs will appear below, we believe that the issue as toBuhler wasfully litigated, but underthe circumstances of this case,we find it unnecessaryto,determine whether or not the Respondent's conduct violated Section 8 (a) (3) as noexception was takento the TrialExaminer's failure to find a violation of Section 8 (a) (3),or to his failure to recommend other relief. COMPANY '615of Section 8 (a) (3) of the Act. The^Respondent contends that Quinnwas discharged because he had been involved in several accidents inwhich, the Respondent's equipment was damaged and because he hadbeen an unreliable worker due to frequent absences. 'The evidence inthe record reveals the shallowness of this defense. It is true thatQuinn was absent-several days during the week preceding the dis-charge, but such absences, as the Respondent well knew, were directlyattributable to an injury incurred in the course of his employmentwith the Respondent. In any event, Manager Hosey himself testifiedthat absences due to illness were not cause for discharge.In regard to the accidents, although the Respondent contends thatQuinn was involved in three accidents, there is a complete lack ofpersuasive evidence in the record to show that the two door incidentswere in fact accidents, or that Quinn was responsible for the slightdamage to the truck door on those two occasions. In view of this andin view of the Respondent's spontaneous casual treatment of thedamage of the truck on the occasions in question, we agree with theTrial Examiner that the incidents were "of such minor import as tohave had no influence upon Quinn's discharge."Although the recorddiscloses that Quinn was involved in an accident on July 10, 1948, thisaccident occurred a month before Quinn was discharged, and Quinnwas immediately demoted as a reprimand for the accident.As Quinnhad long since been reprimanded for his part in the accident, we be-lieve that the July 10 accident was not the motivating cause for hisdischarge on August 10, 1948.This belief becomes even more firmwhen we realize that the accident was not contemporaneously assertedon August 10, 1948, as a reason for Quinn's discharge.On the other hand, the evidence shows that Quinn was the leaderof the Union among the Respondent's employees and that Quinn wasdischarged at the height of the Union's organization drive on the dayafter the Respondent learned that a representation petition involvingits employees had been filed with the Board. Upon discharging Quinn,Hosey stated that he was being discharged because he was causingthe Respondent "a lot of trouble."According to Quinn's creditedtestimony, Hosey then mentioned union cards and referred Quinn tothe Union for help. In view of (1') the timing of Quinn's discharge;(2) the tenuous grounds asserted as reasons for Quinn's discharge;and (3) the Respondent's strong anti-union animus as disclosed bythe entire record in this proceeding, this reference to the Union at thetime of'Quinn's discharge is most significant and it convinces us thatQuinn was discharged because of his activity in behalf of the Union. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER.-Upon the entire record in the case, and pursuant to Section 10 (c)^of the National LaborRelationsAct,, as amended, the National Labor-Relations Board hereby orders that the Respondent, 'George V. Kuss-man, Jr. d/b/a Gulfport Transport Company, New Orleans, Louisiana,and his officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 270, General Truck Drivers,,Chauffeurs,Warehousemen & Helpers, AFL, or in any other labororganization of his employees, - by discriminatorily discharging or-refusing to reinstate any of his employees, or by discriminating in anyother manner in regard to their hire and tenure of employment, or any-term or condition of employment; and(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 270, General Truck Drivers,,Chauffeurs, Warehousemen & Helpers, AFL, or any other labor or-ganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to refrain,from any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor-organization as a condition of employment as authorized in Section 8-(a) (3) of the amended Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Ray Williams McGee Quinn immediate and full rein-statement to his former or a substantially equivalent position withoutprejudice to his seniority or other rights and privileges ;(b)Make whole said Ray Williams McGee Quinn for any loss of'pay he may have suffered by reason of the Respondent's discrimination,against him, by payment to him of a sum of money equal to theamounthe normally would have earned as wages from the date ofdiscrimination to the date of Respondent's offer of reinstatement,, lesshis net earnings during said period:(c)Post at his places of business in New Orleans, Louisiana,. and'Gulfport, Mississippi, copies of the notice attached hereto and marked'"Appendix A."' Copies of said notice, to be furnished by the- Re-* In the event that this Orderis enforcedby a decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER" the words, "DEGREE:OF THE UNITED STATES COURT OF APPEALS ENFORCING." GULFPORT TRANSPORT COMPANY617gional Director for the Fifth Region, shall, after being duly signedby the Respondent or his representative, be posted by the Respondentimmediately upon receipt thereof and maintained by him for a periodof sixty (60) days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted in each ofhis said two places of business.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced,or covered by any other material; and(d)Notify the Regional Director for the Fifteenth Region, NewOrleans, Louisiana, in writing within ten (10) days from the receiptof this Decision and Order what steps the Respondent has taken tocomply herewith.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, I hereby notify my employees that :I WILL NOT in any manner, interfere with, restrainor coercemy employees in the exercise of their right to self-organization,to form labor organizations, to join or assist LocAL 270, GENERALTRUCK DRIVERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS,AFL,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.I WILL OFFER to the employee named below immediate and fullreinstatement to his former or a substantially equivalent positionwithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a resultof the discrimination.Ray Williams McGee Quinn .All my employees are free to become or remain members of theabove-named union or any other labor organization. I will not dis-criminatein regard to hire or tenure of employment or any term or 618DECISIONS OF. ,NATIONAL-- LABOR RELATIONS BOARDcondition, of employment against any employee because of member-ship in or activity on behalf of any such labor organization.'GEORGE V. KUSSMANN, JR. D/B/A,GULFPORT TRANSPORT COMPANY,Employer.Dated --------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and, must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMessrs. Richard C. KeenanandJerold B. Sindler,for the.General Counsel.Messrs.Robert A. Ainsworth, Jr.,andHarold R. Ainsworth,of New Orleans,La , for the Respondent.Messrs. Fred Cassibreyandof New Orleans, La., for theUnion..STATEMENT OF TIIE CASEUpon a charge filed on July 12, 1948, -by Local 270, General Truck Drivers,Chauffeurs, Warehousemen & Helpers, AFL, herein called the Union, the GeneralCounsel of the National Labor Relations Board,' by the Regional Director forthe Fifteenth Region (New Orleans, Louisiana), issued his complaint datedNovember 24, 1948, against George V Iiussuiann, Jr.' d/b/a Gulfport Transport.Company, herein called the Respondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practices within the meaning of Sec-tion 8 (a).(1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, as amended by the Labor Management Relations Act, 61 Stat.I61, herein called the Act.Copies of the complaint and the charge, accompaniedby notice of hearing_'thereon`'were duly served upon the Respondent, and theUnion.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent: (1) on July 10, 1948, discharged and thereafter refusedto reinstate Ray Williams McGee Quinn' because, of his membership in andactivities on behalf of the Union and because he engaged in concerted activitieswith other employees for the purposes of collective bargaining and other mutualaid and protection; (2) by E. J. Myrick and T. B. Hosey, his officers and agents,from about July 1, 1948, (a) interrogated employees about their own and others'membership in and activities on behalf of the Union, (b) warned and threatenedthem with discharge and loss of benefits because of membership in and activitieson behalf of the Union, (c) threatened to cease operations if the Union succeededin organizing them, and (d) made promises of and awarded benefits to themupon condition that they cease their union activities; and (3) by such actsinterfered with, restrained, and coerced his employees in the exercise of rightsguaranteed in Section 7 of the Act.'1The General Counsel and his representatives at the hearing are herein called the GendralCounsel and the National Labor Relations Board is called the Board.2 The Respondent's name is spelled as amended at the bearing.IQuinn's full name as amended at the hearing.4 An allegation to the effect that the Respondent had blacklisted Quinn wasstricken atthe hearing on motion of theGeneral Counsel. GULFPORT TRANSPORT COMPANY619The-Respondent thereafter filed his answer admitting the allegations of thecomplaint with respect to his business, but denying the commission of anyunfair labor practices.Pursuant to notice, a hearing was held on December 14, 1948, at New Orleans,Louisiana, before the undersigned Josef L. Hektoen, the Trial Examiner dulydesignated by the Chief Trial Examiner. The General Counsel, the Respondent,and the Union were represented by counsel and participated in' the hearing.Full opportunity to' be heard; to' examilie and cross-examine witnesses, ands tointroduce evidence bearing upon the issues was afforded all parties.At theopening of the hearing, counsel for the Respondent moved for a bill of particularsof the complaint with respect to the alleged acts and statements'of Myrick andHosey.The motion was deniedAt the close of the hearing, the GeneralCounsel moved to conform the pleadings to the proof with respect to formalmatters.The motion was allowed without objection. The parties waived oralargument and although they were extended an opportunity to file briefs, nonewas received by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, George V. Kussmann, Jr., is an individual doing business asGulfport Transport CompanyHe maintains places of business in New Orleans,Louisiana, and Gulfport, Mississippi, and is engaged in hauling and transportingfreight by motor transport between those cities.For this purpose he operatesmotorized equipment in and through the States of Louisiana and Mississippiand annually hauls more than two million pounds of freight in and throughsaid States.The Respondent, admits that, he is, engaged in commerce, withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 270, General Truck Drivers, Chauffeurs, Warehousemen and Helpers,AFL, is a labor organization affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, AFL, and admits em-ployees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Background and chronology of eventsThe Respondent began, his operations'in 1947 and was himself in active chargeof the New Orleans terminal. On June 3, 1948, that terminal was moved tomore adequate quarters and the Respondent relinquished his duties in connec-tion therewith, being succeeded by one Allan Lewis. 'On the same day, E. J.Myrick, who was and is in charge of the Gulfport terminal" and who owns andmaintains the equipment utilized by'the Respondent under lease from him, tookcharge of the Respondent's operations and became the dominant figure in theenterprise!5 The equipment-consistsof-three tractors,six trailers,and' seven pickup trucks.Russ-mann, on the witness stand, stated that he knew nothing of the mattersin litigation hereinand that he had left the'entire matter in the hands of Myrick. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 8, Lewis hired Quinn, whose discharge is hereinafter considered, atNew Orleansas anover-the-road driver.On' June 21, Myrick employed T. B.Hosey as successor to Lewis in charge of the New Orleans terminal. Lewis wasa supervisory employee and both Myrick and Hosey admittedly are supervisors,within the meaning of the Act.Late in June, the Union began organizing the Respondent's six or seven NewOrleans employees and on July 8, the Respondent, through Hosey, received noticefrom the Regional Office of the Board that the Union had filed a petition forcertification as representative of the employees.On July 9, Myrick addressedthe New Orleans employees respecting the Union and his plan to move to anotherterminal facility in the near future.On July 10, the Respondent dischargedQuinn.On July 12, the Union withdrew its petition and filed the charge upon whichthis proceeding its based.On August 7, the Respondent moved the New Orleansterminal to its present location.As to the Respondent, the Union, except forthis proceeding, is presently dormant or moribund.B. Interference,restraint,and coercionEmployee John H. McCoury credibly testified,and the undersigned finds that,when he was hired by Manager Lewis of the New Orleans terminal,the latterasked him whether he was a member of the Union and that he answered that,while he formerly had been,he was not then a union member.eFormer employee Pomiston Lyons testified without denial,and the under-signed finds that,on two occasions during the short period of the Union's organi-zational drive, Myrick inquired of him as to what was happening with referencethereto, and that when Lyons answered that he knew nothing of it, told him thatthe RespondentTdid not want a union at that time, that he was unable to payhigher wages, that he desired that the employees"forget about the union and stickwith" him until such time as he was able to obtain new terminal facilities in NewOrleans whereupon he would improve both the rates of pay and the working con-ditions of the employees.Former employee Abe Palmer testified without denial,and the undersignedfinds that,during the union campaign,Myrick spoke to him in much the samevein as he had to McCoury in the presence of two or three unidentified persons..and that Palmer thereafter asked for and received a $5 per week increase in payfrom the Respondent.Eugene F. Buhler, a member of the Union and a truck driver who had workedfor another trucking concern with him in the days when Myrick was himselfa driver, testified that shortly before the Union's drive began,he applied fora position with the Respondent throughMyrick atGulfport ; that Myrick in-formed him that the Respondent was in need of a dock-man but that he must,before hiring Buhler,consult "an agent" and would be in touch with Buhler*eMcCoury testifiedthat he was hiredby theRespondent in May 1948.Because Lewisdid not take over at New Orleans untilJune 3, it isfound that the conversationtook placeearly inJune.McCoury's testimony leaves some.doubt as to whether or not Myrick wasalso presentwhen he was hired.Myrick denied that he was,and the undersigned findsaccordingly.Myrick testified, however, thatthe Respondent"wasn't suposedto hire anyunion man. . . We wasn't in the union, so we wasn'thiring union men."On thebasisof Myrick's testimony, and upon the entire record in the case, including the fact thatthe incident was fullylitigated,the abovefinding is made despite the absence of a specifi-cation asto Lewis inthe complaint.Lewis did not testify.TKussmannand Myrickare difficult of differentiation as of June 3, 1948, when the formerwithdrewand thelattercame forward. 'GULFPORT TRANSPORT COMPANY621on the, following. day ; ithat Buhler got in touch with him on that day and, thatMyrick then stated that. Buhler was a member of the Union ; that Buhler there-upon repaired to New :Orleans; spoke to ,Manager Hosey, and was informed byhim that he must await the arrival of Myrick before being considered for a job ;that he finally was able to speak to Myrick on what is found to be the after-noon of July 9, when Myrick had notice of the Union's petition and, as he in-formed Buhler, was about to address the New Orleans employees ; that Myrickthen told him that the Respondent was not "ready" for the Union but would bewhen he had achieved to the proposed new terminal facilities.Buhler was neveremployed by the Respondent.Myrick denied the allegations of the complaint in language of legal conclu-sion and testified that he failed to hire Buhler only because he had no place forhim.In the light of Myrick's own testimony that the Respondent was not hiringunion members because "We wasn't in the union," Buhler's undenied testimonythat Myrick told him at Gulfport that the Respondent was in need of a dock-man, the clear evidence throughout the record that the Respondent was chroni-cally undermanned in New Orleans during the period in question, and upon theentire record, the undersigned is persuaded and finds that Myrick spoke toBuhler as the latter testified and that the Respondent, through Myrick, failedto employ Buhler, not because he did not require his services, but because ofBuhler's union membership!On July 8, when Hosey received notice of the Union's having filed its petitionfrom the Board's local office, he notified Myrick thereof and was told by thelatter to keep the notificaition and that he would be in New Orleans on the fol-lowing day, July 9. It had been Myrick's habit since June 3, to pay weeklyvisits to the New Orleans terminal for, among other things, Friday safety meet-ings with the employees.He did so on Friday, July 9.Shortly after his arrival on that day, a Board Field Examiner telephonedMyrick and asked that the latter visit the Regional Office on the same afternoonregarding the Union's petition.Myrick replied that he could not do so onaccount of the press of business but promised to send in the papers : questionnairesregarding appropriate unit and the like and concerning the Respondent's opera-tions on the following Monday, July 12.After talking to Buhler, Myrickaddressed the New'Orleans employees.There is little difference in their recollection of his remarks between witnessesfor the General Counsel, who heard them, and Myrick himself, who made them.It is found from his own testimony, that Myrick spoke substantially as follows :Well, I see you boys want a union . . . If you want a union, that isyour privilege; but if you go union, we'll have but two regular men andwe'll have an extra man on the third truck . . s Then at the same time,remember that I got these men in Gulfport that are making less money thanyou boys are making here now and they are eligible if they want to, to8The Respondent's failure to hire Buhler was alleged neither by the charge nor thecomplaint to have been discriminatory.Upon the entire record in the case, the undersignedis convinced and finds that, although adverted to at the hearing to a degree, the matterwas not litigated with such thoroughness as would warrant a finding of a violation by theRespondent of Section 8 (a) (3) of the Act based thereupon. The undersigned will there-fore confine himself to a finding of a violation by the Respondent of Section 8 (a) (1) in.connection with the Buhler incident.A reduction in force.853396-50-vol. 844314 622DECISIONS -OF NATIONAL LABOR .RELATIONS BOARDcome to New Orleans and take these jobs that pay more money than theyget in Gulfport . ..10IfLcan't make it pay off over here [New Orleans],I will have to pull my trucks back to Gulfport.Ile further promised them a raise "... I told them after we got overin this new building that I would raise their salaries and see that they werepaid more money, which we did." "Myrick spontaneously added to his accountof the affair, "They all seemed to be mighty well satisfied and I never heard nomore out of them."Former employee Lyons testified that, although Myrick did not specificallywarn the employees that they might lose their jobs, his reaction was neverthe-less that Myrick's threat to import Gulfport employees to New Orleans wastantamount to warning those listening to him that their jobs would becomeuntenable should they combine to contrive to introduce the Union into theRespondent's operation there.The undersigned agrees with Lyons' conceptionof the meaning of Myrick's remarks and finds Myrick so to have intended hisauditors to understand him.It is found that, by the inquiry of Lewis of employee McCoury as to thelatter's union membership; by Myrick's questioning of former employee Lyonsrespecting the Union's 'organizing campaign and by his urging of Lyons andformer employee Palmer to forget the Union until the Respondent should haveoccupied its new facilities at which time their pay would be bettered and theirworking conditions ameliorated ; by Myrick's refusal to hire Buhler becauseof the latter's union membership; and by Myrick's threats of July 9, to theNew Orleans employees to reduce the local force, substitute Gulfport employeesin their stead, and to remove his trucks from New Orleans, and by holding outpromises of increased pay and bettered working conditions provided they refrainfrom joining or assisting the Union at that'time'12 the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteedthem in Section 7 of the Act.13C. The discriminatory discharge of QuinnRay Williams McGee Quinn was hired early in June 1948,14 by Manager LewisatNew Orleans as a driver of trailer trucks.He functioned as such untilJune 18.On that day he suffered an accident when driving in New Orleans whiledeprived of his normal helper by the Respondent's shortage of employees., Quinnstopped for a red light at Canal and Rampart Streets ; police had blocked trafficat Canal and Basin Streets to allow passage of fire equipment, there being a con-flagration in the neighborhood.An officer directed him to turn aside, and despite,Quinn's protests that he 'could not safely do so, insisted that his order beobeyed. In consequence of Quinn's following it, a parked car was damaged byQuinn's trailer.The police thereupon, and without permitting him to telephone10Myrick had been in business for from three to five years there andin consequence, theGulfport employees had seniority greater than those in New Orleans.11Testimony was adduced by the General Counsel that Myrick,at this meeting, askedwhat employee had brought union cards onto the premises.He denied having done so andfrom all of the evidence, the undersigned credits hisdenial.12Although Myrick did not specifically make this statement, the purportof his statements,in the context of events,is clear, andthe undersigned finds thatthose hearing him s&understood it.13 SeeMatter of Waynline, Inc.,81 N. L. R B. 511,and casestherein cited.14He went on the Respondent's pay roll on June 8. GULFPORTTRANSPORT COMPANY623to his employer, hurried Quinn off to a police station. There, after some difficulty,he was permitted to telephone and was bailed out by the Respondent after aboutan hour's delay.On or about June 21, Quinn stood trial for having beenunable to follow both of the conflicting orders given him by two policemen in thetangle resulting from' the fire, 'and, supported by the owner of, the damagedvehicle who testified that the police, not Quinn, were in error, Quinn was fined$5 by the judge, not for violation of traffic regulations, but for "talking smart,"an imputation strenuously denied by Quinn."Quinn was thereafter, except for a day spent in orienting his successor thereon,deprived of driving his trailer and reduced to driving a pickup truck.This truck, according to Quinn, had a faulty right rear door.According toMyrick, the truck, consisting of a new chassis and an old but "reworked" body,arrived in New Orleans on June 3, in good condition. There is no evidence, asidefrom the testimony of Quinn, respecting its condition on June 21. On July '1,the door became loose and was repaired at a cost to the Respondent of $5.OnJuly 8, it again became unsatisfactory, and was again repaired at Hosey's order,this time at a cost to the Respondent of $3.50.Much testimony was adduced asto the cause of these small repairs : Quinn disclaimed responsibility therefor ;Hosey and Myrick, the latter on the basis of reports and prior purported goodcondition of the truck, attributing them to Quinn's carelessness.For the entireevidence, including the fact that, as of the date of the hearing, the Respondent'srecords while revealing, reports to his insurance company of but four reportedaccidents, one of them Quinn's of June 18, did not reflect the minor matters ofthe door, the undersigned concludes and finds that the matter of the repair ofthe door of Quinn's pickup truck was of such minor import as to have had noinfluence upon its driver's discharge.About 2 weeks before he was discharged on July 10, Quinn, who had been aunion member since 1941, and who testified, and the undersigned finds, wore hisunion button on his cap about the Respondent's premises, began the Union'sorganizing campaign by deputizing employees McCoury and Billy Westbrookto obtain application cards and "the sheet" from the office of the Union Localwhere Quinn was well acquainted.Under Quinn's leadership they and he ob-tained signatures of the employees resulting in the filing of the Union's petitionon or before July 7. ' The evidence reveals and the undersigned finds that, Quinnwas the undisputed leader of the movement.Employee Lyons testified that during the period of the Union's drive he over-,heard Myrick tell Hosey in the New Orleans office of the Respondent that hebelieved that Quinn had been responsible for bringing the union "cards over."Both Myrick and Hosey heatedly denied the alleged conversation.From all ofthe surrounding circumstances, including the physical aspects of the scene,36and the weight of the evidence, the undersigned, with some hesitation, creditstheir denials.On July 2, Quinn was injured in the course of his employment when a largearmoire which he and another employee were lifting fell on his right foot.Hedid not work the following day, Saturday, but reported to Hosey to the effectthat he was sick or injured.The following day was Sunday and Monday waszeThese findings are based upon the undenied and credible testimony of Quinn buttressedby the, Respondent's report of the accident to his insurance Company.Quinn is a young..and articulate Negro.'34Lyons was allegedly carrying bundles, apparently along the dock,and just happened tobe passingthe open window of the office so as to catch the alleged snatch of the conversationbetween Myrickand Hosey. '624DECISIONSOF NATIONALLABORRELATIONS BOARD,celebrated for the Fourth of, July.He reported for work on July 6, Tuesday,and drove his truck that day. He informed Hosey of his painful foot but receivedno assistance from him. On July 7, Quinn did not report, but on July 8 againworked the day. On July 9, after Charity Hospital, to which-he had repaired, had'reported his plight, Quinn was finally able to obtain the somewhat casual atten-tion of a doctor who prescribed an analgesic to ease his pain. On Saturday,July 10, Quinn reported to the Respondent's office for his check.Hosey thereinformed him that he was discharged, stating in response to his question, thatQuinn had been causing the Respondent nothing but trouble.According toQuinn, Hosey also mentioned union cards, suggested that he refer to the Unionfor help, and stated that the Respondent would do nothing further to aid Quinnin the matter of his injured foot 1THosey first denied having mentioned theUnion to Quinn, but on cross-examination by the General Counsel, admitted hav-ing mentioned it and testified that Quinn had asked him if he were being dis-charged on account of his union activities, to which Hosey answered that Quinn's,union membership was immaterial.He denied knowing of Quinn's activities onbehalf of the Union and stated that he had not noticed his union button.Hoseymade no mention of accidents at the time of Quinn's discharge.There is much testimony in the record regarding the Respondent's rules asto the number of "accidents" one of his employees may suffer short of discharge,Quinn's performance as the driver of trailers since his discharge, his havingfiled a damage suit against the Respondent subsequent to his discharge, and thelike.It is found that Quinn was unable to work in consequence of his footcomplaint until September 25, 1948.He has since that date been working as adriver of trailers.To detail it all at length would, in the opinion of the undersigned, serve nopurpose but to prolong this already too expansive report.The Respondent,by his counsel, stated that he discharged Quinn because of "his incompetencein driving and the inability to depend upon him for work . . . we just consideredhim an unreliable employee and the best way to get rid of him was to let himgo . . . The last week we couldn't get him to report for work and it was acombination of facts that we considered together with his reckless driving."As has been found above, Hosey testified that Quinn had simply caused theRespondent nothing but trouble.Myrick, the man who is hereby found to haveordered his discharge, testified that the Respondent dispensed with Quinn because.. On June 18 he had this accident and he damaged the doors on the vana second time, then he didn't show up to work, undependable, dissatisfactory,so we didn't need him."The proven hostility of the Respondent to the Union, the fact that in a verySmall operation such as the Respondent's at New Orleans, the activity on behalfof the Union by Quinn must be presumed to have come to the attention of theRespondent, especially since he wore his union button on his cap, ".the admissionby Hosey that employees who were ill were not normally discharged for havingfallen into that state, as well as his having made no reference to Quinn's11Both Hosey and Quinn testified that there was mention of unknown parties who hadtelephoned the Respondent respecting his trucks.The undersigned, upon the state of therecord can make no definite finding clarifying the matter.He assumes that it had addedto Quinn's allegedly troublesome qualities in the eyes of the Respondent.-See N.L.R.B. V. AbbottWorstedMills,Inc,Matter of,Que8t,Shon Mark Brassiere Co.,80,N. L. R., B.1149. , GULFPORT TRANSPORT COMPANY625alleged faulty or reckless driving at the time of his discharge, and all of thecircumstances revealed by the entire record, bring the undersigned to the conelusion, and he finds, that the Respondent did not discharge Quinn because ofthe reasons variously advanced by Hosey,.Myrick, and his counsel, but becauseof his implacable animus against the Union of which Quinn- was the unquestionedprotagonist.By so doing, the Respondent has interfered with, restrained, andcoerced his employees in the exercise of rights guaranteed in Section 7 of the Act.JIV. THE EFFECT' OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III above, occurringin connection with the operations of the Respondent set forth in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerce'among the several States and tend to lead to labor disputes burdening and'obstructing commerce and the free flow of commerce.V.THE REMEDY'IHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that he cease and desist there-from and take certain affirmative action ,designed to effectuate the policies ofthe Act.It has been found that the Respondent discriminatorily discharged Ray Wil-'liamsMcGee Quinn. It will therefore be recommended that the Respondentoffer to Quinn immediate and full reinstatement to his former or substantiallyequivalent position," without prejudice to his seniority or other rights andprivileges, and that he made said Quinn whole for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him by paymentto Quinn of a sum of money equal to that which he would normally have earnedas wages from the date of his discharge to the date when, pursuant to the recom-mendations herein, the Respondent shall offer him reinstatement, less his netearnings during said period ROUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAw1.Local 270, General Truck Drivers, Chauffeurs, Warehousemen & Helpers,AFL, ,is a labor organization,, within the. meaning of Section 2 (5)' of the Act.2.By discriminating in regard to the hire and, tenure of employment of Ray,Williams McGee Quinn, thereby discouraging membership in Local 270, GeneralTruck Drivers, Chauffeurs, Warehousemen & Helpers, AFL, the Respondent has,engaged in and is engaging in unfair labor practices,within the meaning ofSection 8 (a) (3),ofthe Act.3.By interfering with,restraining,and coercing his employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in and29 SeeMatter of The Chase National Bank of the City of New York,an Juan,PuertoRicoBranch,65 N. L.R. B. 827.20 SeeMatter of Crossett Lumber Company,8 N. L. R. B:440, 497-498 ;Republic SteelCorporation V. N. L. R.B.,311 U.S. 7. 626DECISIONS OF NATIONAL LABOR, RELATIONS BOARDis engaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices, within themeaning of the Sections (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, George V. Kussmann, Jr. d/b/aGulfport Transport Company, his officers, agents, successors, and assigns, shall:1.Cease and desist from :(a), Discouraging membership in Local 270, General Truck Drivers, Chauffeurs,Warehousemen & Helpers, AFL, or in any other labor organization of his em-ployees, by discriminatorily discharging or refusing to reinstate any of hisemployees, or by discriminating in any othermanner inregard to their hireand tenure of employment, or any term or condition of employment ; and(b) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Local 270, General Truck Drivers, Chauffeurs, Warehouse-men & Helpers, AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the purposes of the Act :(a)Offer to Ray Williams McGee Quinn immediate and full reinstatement tohis former or substantially equivalent position without prejudice to his seniorityor other'rights and privileges ;(b)Make whole said Ray Williams McGee Quinn for any loss of pay he mayhave suffered by reason of the Respondent's discrimination against him, in themanner set forth in the Section entitled "The remedy" above ;(c)Post at his places of business in New Orleans, Louisiana, and Gulfport,Mississippi, copies of the notice attached hereto and marked "Appendix A."Copies of said notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly.signed,by the-Respondent or his representative, beposted by the Respondent immediately upon receipt thereof and maintained byhim for a period of sixty (60) consecutive days thereafterin conspicuous places,including all places where notices to employees are customarily posted in eachof his said two places of business.,Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or covered by anyother material ; land, , i ' - -'t''` ,11'(d)Notify the Regional Director for the Fifteenth Region in writing withinRespondent *has taken to comply herewith.It is further recommended that,'unless on or before' Twenty- (20)' days fromthe receipt of this Intermediate Report the Respondent notifies said RegionalDirector in1writing that he'*ill comply'with the foregoing recommendations, theNational Labor,Relations.Board issue an order requiring the'Responden't to takethe action aforesaid. GULFPORT TRANSPORTCOMPANY627',As provided in Section 20346 of the Rules-and Regulations of the NationalLabor Relations Board-Series 5,,as amended August 18, 1948, any party may,within:.twenty,(20).days from the date of service of the order transferring thecase to- the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in"writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (including rulingsupon-all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original' and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such statementof exceptions and/or briefs, the party filing the same shall serve a copy,thereofupon each of the other parties.Statements of exceptions of briefs shall designateby precise citation the portions of the record relied upon and shall be be legiblyprinted or mimeographed, and if mimeographed shall be double spaced. Proofof service on the other parties of all papers filed with the Board shall be promptlymade asrequired by Section 203.85.As further providedin saidSection 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of February 1949.JOSEF L. HEKTOON,TrialExaminer.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner, interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist LOCAL 270, GENERAL TRUCK DRIVERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.WE WILL OFFER to the employee named below immediate and full rein-statement to his former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make him whole for any loss of pay suffered as a result of the discrimina-tion.Ray Williams McGee Quinn 628RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or-any other labor organization.We will not discriminate in regard' tohire-or tenure of employment or any term or condition of employment againstany.,employee because of membership in or iactivity on behalf of any such labororganization..IIGEORGE V. $USSMANN,JR., D/B/AGULFPORT TRANSPORT COMPANY,Employer.Dated--------------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.i,,